Citation Nr: 0018037	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for hearing loss in the 
left ear.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for defective hearing, tinnitus and a low back disability.  
The Board notes that based on the receipt of additional 
evidence, the RO, by rating action in June 1999, granted 
service connection for hearing loss in the right ear, and 
assigned a noncompensable evaluation.  Since the veteran has 
not disagreed with the assigned rating, this decision will be 
limited to the issues noted on the preceding page.  See 
Grantham v. Brown, 114 F 3d. 1156 (1997.  

In addition, the Board acknowledges that the veteran 
testified at a hearing at the RO in April 1999.  However, a 
transcript could not be made.  The veteran was informed of 
this in the supplemental statement of the case issued in June 
1999.  In July 1999, his representative acknowledged this 
fact and related that the veteran wished to submit a written 
statement, which he did.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's claim for service connection for hearing 
loss in the left ear is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2. The veteran's claim for service connection for tinnitus is 
supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

3. A low back disability was initially present many years 
after service, and there is no competent medical evidence 
linking it to service.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for hearing 
loss in the left ear is well grounded.  38 U.S.C.A. § 5107 
(a) (West 1991).

2. The veteran's claim for service connection for tinnitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Hearing Loss 
in the Left Ear and for Tinnitus 

The threshold question before the Board is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims, which are plausible and meritorious on their own 
or capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet App. 78, 81 (1991).  If not, his appeal 
must fail and there is no duty to assist him further in the 
development of his claims.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claims need not be conclusive, 
they must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

Factual background

An audiometric test on the entrance examination in September 
1975 revealed that the hearing threshold levels in decibels 
in the left ear were 10, 0, 0, 5 and 25 at 500, 1000, 2,000, 
3,000 and 4,000 Hertz, respectively.  An audiometric test on 
a separation examination in July 1978 disclosed that the 
hearing threshold levels in decibels in the left ear were 15, 
10, 5, 5 and 15 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  Another separation examination was conducted 
the next month, and an audiometric test showed that the 
hearing threshold levels in decibels in the left ear were 10, 
10, 15, 15 and 20 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  

The veteran's discharge certificate reveals that his military 
occupational specialty was "cannon."  

An audiometric test was conducted in October 1995.  The 
hearing threshold levels in decibels in the left ear were 15, 
5, 10, 5 and 40 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  

The veteran was afforded an audiological examination by the 
Department of Veterans Affairs (VA) in June 1999.  The 
examiner noted that he reviewed the claims folder and that 
hearing tests therein all showed the veteran's hearing to be 
within normal limits.  The veteran related that he was 
exposed to excessive noise in service from various weapons, 
diesel motors and helicopters.  He noted that hearing 
protection was worn most of the time, but occasionally there 
was not enough time to make sure that hearing protection was 
in place.  The veteran reported periodic bilateral tinnitus 
that occurred several times per day and lasted anywhere from 
two to five minutes.  He stated that the onset of tinnitus 
was approximately fifteen years earlier.  He indicated that 
he had been exposed to excessive noise from construction and 
hunting.  He added that hearing protection was used 
occasionally during construction work.  The veteran denied 
ear pathology.  

An audiometric examination revealed that the hearing 
threshold levels in decibels in the left ear were 20, 15, 10, 
10 and 45 at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  The diagnosis was moderate high frequency 
hearing loss in the left ear.  Periodic tinnitus was also 
noted.  The examiner commented that the veteran's extensive 
noise history was most likely the cause of his sensorineural 
hearing loss and tinnitus.  

Service connection is in effect for hearing loss in the right 
ear, for which a noncompensable evaluation has been assigned.  

Analysis 

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for hearing loss in the left ear and tinnitus.  In 
this regard, the Board observes that following the June 1999 
VA examination, the examiner opined that the veteran's 
sensorineural hearing loss and tinnitus were most likely 
caused by noise exposure.  In light of the fact that the 
record supports the claim that the veteran had noise exposure 
both during service and following his discharge from service, 
the Board finds that the opinion of the VA physician renders 
the claims to be well grounded.  




II.  Service Connection for a Low Back 
Disability 

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a "claim must be 
accompanied by evidence."  Id. at 611.  As will be explained 
below, the veteran has not submitted competent evidence to 
support his claim for service connection for a low back 
disability.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  



Factual background

No pertinent abnormalities were reported on the entrance 
examination in September 1975.  A strained back was noted on 
examination in July 1978.  A clinical evaluation of the spine 
at that time was normal.  On the discharge examination in 
August 1978, the spine was evaluated as normal.  

The veteran submitted a claim for service connection for a 
low back disability in May 1998.

The veteran was afforded an examination by the VA in June 
1999.  The examiner noted that there was an indication of a 
sprained back in service, but that he found no record of the 
veteran having been seen by any medical person for back 
complaints either in service or following his separation from 
service.  The veteran stated that he had experienced low back 
pain, especially in the past five to ten years.  Following an 
examination, the impression was low back pain.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board acknowledges that the service medical records 
contain a notation of a sprained back.  The fact remains, 
however, that no abnormality of the low back was ever 
documented in service.  Even when the sprained back was 
noted, the clinical evaluation of the spine was normal.  It 
is significant to point out that during the VA examination in 
June 1999, the veteran reported low back pain of five to ten 
years in duration.  Clearly, this places the onset of his 
back problems to a period of time many years after service.  

No competent medical evidence has been submitted 
demonstrating that the veteran's low back disability, first 
documented many years after service, is related to service.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that he has a low back disability which is related to service 
are neither competent nor probative of the issue in question.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and, therefore, those opinions do not 
even serve as a basis for a well-grounded claim.  The Board 
concludes, accordingly, that the veteran has not submitted a 
well-grounded claim of service connection for a low back 
disability.  



ORDER

The veteran's claims for service connection for hearing loss 
in the left ear and for tinnitus are well grounded.  Service 
connection for a low back disability is denied.


REMAND


In view of the Board's conclusion that the veteran's claims 
for service connection for hearing loss in the left ear and 
tinnitus are well grounded, further action by the RO is 
required for consideration of the merits of such a claim, as 
set forth below.

Accordingly, this matter is REMANDED to the RO for completion 
of following actions:

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a hearing loss in 
the left ear and tinnitus since his 
separation from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA audiometric examination to determine 
the nature and extent of the hearing loss 
in his left ear and tinnitus.  All 
necessary tests should be performed.  In 
light of the normal audiometric findings 
during service, the examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the hearing loss 
disability in the left ear and/or the 
veteran's tinnitus are due to in-service 
noise exposure, as opposed to the noise 
exposure to which the veteran was 
subjected following service.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

